Citation Nr: 1744914	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION


The Veteran had active service from January 1980 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In July 2016, the Board remanded the case for further development, including provision to the Veteran of VA examinations.

In a rating decision dated in September 2016, the RO granted service connection for tinnitus.  In a rating decision dated in March 2017, the RO granted service connection for degenerative joint disease left thumb, residual of left thumb injury.  Thus, as those benefits sought were granted in full, the issues are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The decision below addresses the issue of a higher rating for hearing loss.  The dental issue is addressed in the remand section.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than level II severity of impairment in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In a rating decision dated in December 2012, the RO granted service connection for bilateral hearing loss with a noncompensable (zero percent) rating effective August 2, 2012.  The Veteran has appealed for a higher initial rating.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3.  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Facts and Analysis

On VA audiology examination in November 2012, the Veteran complained of a decrease in his hearing from 2012, and said that he had been having more difficulty hearing in background noise/settings with multiple conversations and had begun to avoid settings such as church and restaurants due to his inability to hear and frequent need to ask for repetition; and added that visual cues had become extremely important.  He also reflected that he was needing increased volume on the television, and was tending to use the phone on the right ear rather than the left.  Testing found puretone thresholds as follows:

Hertz
1000
2000
3000
4000
Right ear
30
20
35
40
AVG:  31.25
Left ear
30
25
40
40
AVG:  33.75

Speech recognition scores were 96 percent, each ear.  These findings correspond to level I impairment in each ear, which equates to a noncompensable (zero percent) rating.  38 C.F.R. § 4.85, Tables VI and VII.    

In September 2016, the Veteran was accorded another VA audiology examination pursuant to the Board's remand.  He complained of the same functional effects from his hearing loss as in November 2012.  Clinical testing found puretone thresholds as follows:

Hertz
1000
2000
3000
4000
Right ear
45
30
45
55
AVG:  43.75
Left ear
40
45
45
70
AVG:  50

Speech recognition scores were 88 percent in each ear.  These findings correspond to level II impairment in each ear, which equates to a zero percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  

In sum, the Veteran asserts that his hearing loss has led to difficulty hearing in background noise/noisy settings, causes him to ask others to repeat themselves, causes him to raise the volume on his television, affects the way he uses a telephone, and has dampened his desire to socialize in public gatherings; and recent testing confirms that his hearing has worsened since his November 2012 examination for service connection purposes.  However, his hearing loss has not met the criteria for a compensable rating at any time during the appeal period.  Lendenmann, 3 Vet. App. at 34.  The appeal for an initial compensable rating for bilateral hearing loss must therefore be denied and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran also seeks service connection for a dental disorder, which he contends relates back to his involvement in a motor vehicle accident (MVA) during service for which he was hospitalized.  He specifically contends that he smashed his front teeth during the "motorbike accident."  See, e.g., August 2012 statement from Veteran; and Board Hearing Transcript, p. 3.  Service treatment records confirm that he was involved in a motorcycle accident in November 1980 with ensuing head injuries, including a broken nose.

Specific provisions apply to dental claims.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not compensable disabilities.  See 38 C.F.R. § 3.381.  However, a dental condition manifested by bone loss can be potentially service connected if as a result of trauma or disease that may be awarded compensable disability ratings.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, Note to Code 9913.

In February 2017, the Veteran was afforded a VA examination pursuant to the Board's remand.  According to the examiner (a dentist), the loss of tooth #10 was due to the February 1980 MVA and there was "plenty of evidence for subluxation of 7-10."  See also March 2017 addendum opinion, in which the examiner reiterated "tooth lost due to trauma w/o loss of dental alveolar process."  However, the examiner did not say whether the tooth was replaceable or whether there was bone loss.  This is significant as dental x-rays appear to show bone loss.  See VA Dentistry Note dated November 6, 2012, advising "Radiographic findings consistent with charted entries. Alveolar bone loss noted -generalized."  See also August VA Dentistry Note dated August 30, 2013, which advises of "severe periodontal bone and [attachment] loss at #3."  These records do not indicate whether this bone loss is due to the in-service MVA.  Remand for clarification of the February 2017 VA examiner's opinion is needed.  

The Board notes that, in the July 2016 decision, the issue of dental treatment was referred separately from the compensation claim.  A review of the recent VA treatment records appear to show that the Veteran is now receiving VA dental treatment.

Accordingly, this issue is REMANDED for the following actions:

1.  Return the case back to the February 2017 VA examiner for an addendum opinion as to:

a. whether tooth #10 is replaceable. 

b. whether there is bone loss at tooth #10. 

c. whether it is at least as likely as not (50 percent or greater probability) that the "generalized alveolar bone loss" demonstrated on x-ray in 2012 is related to the November 1980 motorcycle accident.  See VA dental records dated in November 2012.

d. whether it is at least as likely as not (50 percent or greater probability) that the "severe periodontal bone and [attachment] loss at #3" is related to the November 1980 motorcycle accident.  See VA dental records dated in August 2013.

The examination report must include a complete rationale for all opinions expressed.  If it is determined that a new examination is needed, this should be done.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


